Conrad, J.,
delivering the opinion of the court:
John O. Hopkins has been indicted by the grand inquest of this county for an infraction of the statute regulating the practice of pharmacy in this state, passed by the General Assembly in 1907.
It is admitted that this defendant sold to one Henry Biddle, on or about the twenty-eighth day of August of this 'year, a poisonous substance known as bichloride of mercury. The evident object of this statute was the safe-guarding of human life, and we are living in a time when the newspapers keep us constantly informed of awful things happening from the taking of poisons, so it seems to the court that the Legislature was wise in seeking to throw around the sale of these substances every safeguard possible. It is incumbent upon a pharmacist to strictly observe every regulation of the law.
[1, 2] This is the first case that has been brought before this court upon this statute, and we are very clear in our opinion that the defendant did not follow the provisions of this statute in what he did. He pleads non vult; that is, he throws himself upon this court to say whether or not he is guilty of an infraction of this law. It is evidently the intent of the law that great care and prudence shall be used by the dispenser of poisons in selling the same.
Section 13 of this statute provides as follows:
“It shall be unlawful for any person in this state to sell or deliver to any minor under sixteen years of age, except upon the written order of an adult, any of the following substances, and it shall likewise be unlawful to sell or deliver to any person any of the following described substances, or any poisonous compound, combination or preparation thereof, to wit; strychnia, arsenic or corrosive sublimate, except in the manner following:
“It shall first be learned by due inquiry that the person to whom delivery is made is aware of the poisonous character of the substance, and that it is desired for a lawful purpose, and the box, bottle, or other package shall be plainly labelled with the name of the substance, the word ‘Poison’ and the name of the person or firm dispensing the substance,” etc.
*308The statute further provides that before the delivery shall be made of any of the foregoing substances “there shall be recorded in a book kept for the purpose the name of the article, the quantity delivered, the purpose for which it is alleged to be used, the date of delivery, the name and address of the purchaser, and the name of the dispenser”, 'etc.
The court finds the defendant guilty of not recording the sale of poison in a book kept for the purpose, but this being a first offense, and knowing the respectability of this defendant and that he is a man who seeks to abide by the law, we feel that the minimum fine only should be imposed.